Exhibit 10.2




PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
AVAYA HOLDINGS CORP. 2017 EQUITY INCENTIVE PLAN
(Chief Executive Officer)


*    *    *
Participant:        [Participant Name]        
Grant Date:        February 11, 2019        
Grant Number:     [Client Grant ID]    
Number of Performance Restricted Stock Units (“PRSUs”) Granted:    274,223    
*    *    *
This PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated
as of the Grant Date specified above, is entered into by and between Avaya
Holdings Corp., a corporation organized in the State of Delaware (the
“Company”), and the Participant specified above, pursuant to the Avaya Holdings
Corp. 2017 Equity Incentive Plan, as in effect and as amended from time to time
(the “Plan”), which is administered by the Committee; and
WHEREAS, the Committee has determined under the Plan that it would be in the
best interests of the Company to grant the Participant a Performance Award in
the form of the PRSUs provided herein, each of which represents the right to
receive one share of Common Stock upon vesting of such PRSU, subject to the
terms and conditions contained in this Agreement and in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation by Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms, conditions and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the Award
provided hereunder), all of which terms, conditions and provisions are made a
part of and incorporated into this Agreement as if they were each expressly set
forth herein. Except as provided otherwise herein, any capitalized term not
defined in this Agreement


    1

--------------------------------------------------------------------------------




shall have the same meaning as is ascribed thereto in the Plan. The Participant
hereby acknowledges receipt of a true copy of the Plan and that the Participant
has read the Plan carefully and fully understands its content and agrees to be
bound thereby and hereby. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control. The
terms set forth herein are intended to be the sole treatment of the PRSUs in
connection with any termination of the Participant’s employment and supersede
any provisions set forth in the Participant’s Employment Agreement dated as of
November 13, 2017 (the “Employment Agreement”).
2.    Grant of PRSUs. The Company hereby grants to the Participant, as of the
Grant Date specified above, the number of PRSUs specified above, subject to
adjustment as provided for in the Plan, on the terms and conditions set forth in
this Agreement and the Plan. The PRSUs shall be credited to a separate
book-entry account maintained for the Participant on the books of the Company.
The Participant’s interest in the book-entry account shall be that of a general,
unsecured creditor of the Company.
3.    Vesting.
(a)    General. Subject to the Plan and the other terms of this Agreement, the
PRSUs subject to this Agreement shall become eligible to vest if, prior to
February 11, 2022 (the “Vesting Date”), the average closing price of one share
of the Company’s Common Stock on the applicable exchange for sixty (60)
consecutive days equals or exceeds $23.50 (the “Stock Price Threshold”) and the
Participant has not incurred a Termination of Employment prior to the Vesting
Date. The PRSUs shall be cancelled for no value if the Stock Price Threshold has
not been met on or prior to the Vesting Date, or, subject to the provisions set
forth in Section 3, if the Participant incurs a Termination of Employment prior
to the Vesting Date.
(b)    Treatment on Change in Control. If upon a Change in Control prior to the
Vesting Date, (1) the value of the consideration received by the Company’s
stockholders (as determined on a per share basis) equals or exceeds the Stock
Price Threshold or (2) the Stock Price Threshold has previously been achieved in
accordance with Section 3(a), then the provisions of Section 10.1 of the Plan
shall govern the treatment of the PRSUs upon the occurrence of a Change in
Control; provided, that if the Committee determines to treat the PRSUs in
accordance with Section 10(1)(a) of the Plan (i.e., if the PRSUs are continued,
assumed or substituted in connection with such Change in Control), then the
PRSUs subject to this Agreement shall convert to time-vesting awards upon the
Change in Control and will remain eligible to vest on the originally-scheduled
Vesting Date so long as the Participant has not incurred a Termination of
Employment prior to the Vesting Date (the “Converted Awards”). If upon a Change
in Control prior to the Vesting Date, (1) the value of the consideration
received by the Company’s stockholders (as determined on a per share basis) is
less than the Stock Price Threshold and (2) the Stock Price Threshold has not
previously been achieved in accordance with Section 3(a), the PRSUs subject to
this Agreement shall be cancelled for no value as of the Change in Control.


    2

--------------------------------------------------------------------------------




(c)    Termination of Employment (No Change in Control). If the Participant
incurs a Termination of Employment prior to the Vesting Date as a result of the
Participant’s Termination of Employment by the Company without Cause (other than
death or disability), or by the Participant for Good Reason (any such
Termination of Employment, a “Qualifying Termination”) and, as of the date of
such termination, the Stock Price Threshold has been met, then the Participant
will immediately vest in a number of PRSUs equal to (i) the number of PRSUs
subject to this Agreement, multiplied by (ii) a fraction, the numerator of which
is the number of days the Participant was employed by the Company during the
Performance Period (as defined below) and the denominator of which is the total
number of days in the Performance Period. Any PRSUs subject to this Agreement
that do not vest as a result of the immediately preceding sentence, including
all PRSUs subject to this Agreement if the Stock Price Threshold has not been
met as of the date of such termination, will be automatically cancelled and
forfeited.
(d)    Termination of Employment (Change in Control). In the event the
Participant incurs a Qualifying Termination within the twenty-four (24) month
period immediately following a Change in Control, the Participant will
immediately vest in the Converted Awards (if any).
(e)    Notwithstanding anything in this Agreement to the contrary, the vesting
of any PRSUs in connection with a Qualifying Termination shall be subject to the
Participant’s execution, delivery and non-revocation of a customary release of
claims in favor of the Company and its subsidiaries and affiliates within sixty
(60) days of such Termination of Employment and the Participant’s continued
compliance with the restrictive covenants set forth in Section 8 of the
Employment Agreement.
For purposes of this Agreement, “Performance Period” means the period beginning
on February 11, 2019 and ending on February 11, 2022.
4.    Delivery of Shares. Except as otherwise expressly provided for in Section
23, promptly following the vesting of the PRSUs (but in no event more than sixty
(60) days thereafter) (or, in the event of a Qualifying Termination pursuant to
Section 3(c) or (d) above, on the sixtieth (60th) day following the date on
which the Participant’s Termination of Employment occurs, provided the
conditions set forth in Section 3(e), as applicable, have been met), the
Participant shall receive the number of shares of Common Stock (or any
consideration paid in respect of such Common Stock in connection with a Change
in Control) that correspond to the number of PRSUs that have become vested on
the applicable vesting date, less any shares of Common Stock withheld by the
Company pursuant to Section 13.4 of the Plan, and such vested PRSUs shall be
cancelled upon receipt of the shares of Common Stock (or any consideration paid
in respect of such Common Stock in connection with a Change in Control).
5.    Non-Transferability. No portion of the PRSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the PRSUs as provided herein.


    3

--------------------------------------------------------------------------------




6.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof. Any suit, action or proceeding with respect to this
Agreement shall be governed by Section 13.9 of the Plan.
7.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of Common Stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, if any, representing shares of
Common Stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 7.
8.    Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:
(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 8.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Common Stock issuable hereunder must be
held indefinitely unless an exemption from any applicable resale restrictions is
available or the Company files an additional registration statement (or a
“re-offer prospectus”) with regard to such shares of Common Stock and the
Company is under no obligation to register such shares of Common Stock (or to
file a “re-offer prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 shall not be available unless (A) a public trading
market then exists for the Common Stock, (B) adequate information concerning the
Company is then available to the public, and (C) other terms and conditions of
Rule 144 or any exemption therefrom are complied with, and (ii) any sale of the
shares of Common Stock issuable hereunder may be made only in limited amounts in
accordance with the terms and conditions of Rule 144 or any exemption therefrom.
9.    Entire Agreement; Amendment. Except as expressly set forth herein, this
Agreement, together with the Plan, contains the entire agreement between the
parties hereto with respect to the subject matter contained herein, and
supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. The Committee shall
have the right, in its sole discretion, to modify or amend this Agreement from
time to time in accordance with and as provided in the Plan. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement as soon as practicable after the adoption thereof.


    4

--------------------------------------------------------------------------------




10.    Notices; Electronic Delivery and Acceptance. Any notice hereunder by the
Participant shall be given to the Company in writing and such notice shall be
deemed duly given only upon receipt thereof by the General Counsel of the
Company. Any notice hereunder by the Company shall be given to the Participant
in writing and such notice shall be deemed duly given only upon receipt thereof
at such address as the Participant may have on file with the Company. The
Company may, in its sole discretion, decide to deliver any documents related to
PRSUs awarded under the Plan or future PRSUs that may be awarded under the Plan
by electronic means or request the Participant’s consent to participate in the
Plan by electronic means. By accepting this Award, the Participant hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
11.    No Right to Employment or Service. Any questions as to whether and when
there has been a Termination of Employment and the cause of such Termination of
Employment shall be determined in the sole discretion of the Committee. Nothing
in this Agreement shall interfere with or limit in any way the right of the
Company, its Subsidiaries or its Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause, and
shall not guarantee any right to future employment.
12.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the PRSUs awarded under this Agreement
for legitimate business purposes (including, without limitation, the
administration of the Plan), to the extent permitted under applicable law. This
authorization and consent is freely given by the Participant.
13.    Compliance with Laws. Notwithstanding anything in this Agreement to the
contrary, the grant of PRSUs and the issuance of shares of Common Stock
hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
PRSUs or any shares of Common Stock or other property pursuant to this Agreement
if any such issuance would violate any such requirements or laws. As a condition
to the settlement of the PRSUs, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation.
14.    Binding Agreement. This Agreement shall inure to the benefit of, be
binding upon, and be enforceable by the Company and its successors and assigns.
15.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.


    5

--------------------------------------------------------------------------------




16.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
17.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
18.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
19.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of PRSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the PRSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant’s
ordinary compensation and shall not be considered as part of such compensation
in the event of severance, redundancy or resignation.
20.    Acceptance of Agreement. Notwithstanding anything herein to the contrary,
in order for this Award to become effective, the Participant must acknowledge
acceptance of this Agreement no later than the sixtieth (60th) day following the
Grant Date (the “Final Acceptance Date”). If the Participant’s acceptance of
this Agreement does not occur by the Final Acceptance Date, then the entire
Award shall be forfeited and cancelled without any consideration therefor,
except as otherwise determined in the Committee’s sole and absolute discretion.
21.    No Waiver. No waiver or non-action by either party hereto with respect to
any breach by the other party of any provision of this Agreement shall be deemed
or construed to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself.
22.    No Rights as a Stockholder. The Participant’s interest in the PRSUs shall
not entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the shares of
Common Stock unless and until such shares have been issued to the Participant in
accordance with this Agreement and the Plan.


    6

--------------------------------------------------------------------------------




23.    Withholding. Notwithstanding the withholding provision in the Plan or
anything else in this Agreement:
(a)    If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon vesting of the PRSUs (regardless of when the
Common Stock underlying the PRSUs are delivered to the Participant), on each
date that all or a portion of the PRSUs actually vests, if (1) the Company does
not have in place an effective registration statement under the Securities Act
and there is not a Securities Act exemption available under which the
Participant may sell Common Stock or (2) the Participant is subject to a
Company-imposed trading blackout, then unless the Participant has made other
arrangements satisfactory to the Company, the Company will withhold from the
shares of Common Stock to be delivered to the Participant such number of shares
of Common Stock as are sufficient in value (as determined by the Company in its
sole discretion) to cover the amount of the tax withholding obligation.
(b)    If in the tax jurisdiction in which the Participant resides, a tax
withholding obligation arises upon delivery of the Common Stock underlying the
PRSUs (regardless of when vesting occurs), then following each date that all or
a portion of the PRSUs actually vests, the Company will defer the delivery of
the Common Stock otherwise deliverable to the Participant until the earliest of:
(1) the date of the Participant’s Termination of Employment, (2) the date that
the short-term deferral period under Section 409A of the Code expires with
respect to such vested RSUs, or (3) the date on which the Company has in place
an effective registration statement under the Securities Act or there is a
Securities Act exemption available under which the Participant may sell Common
Stock and on which the Participant is not subject to a Company-imposed trading
blackout (the earliest of such dates, the “Delivery Date”). If on the Delivery
Date (x) the Company does not have in place an effective registration statement
under the Securities Act and there is not a Securities Act exemption available
under which the Participant may sell shares of Common Stock or (y) the
Participant is subject to a Company-imposed trading blackout, then unless the
Participant has made other arrangements satisfactory to the Company, the Company
will withhold from the shares of Common Stock to be delivered to the Participant
such number of shares of Common Stock as are sufficient in value (as determined
by the Company in its sole discretion) to cover the amount of the tax
withholding obligation.
24.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PRSUs are intended to be exempt from the applicable requirements
of Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent.
[Remainder of Page Intentionally Left Blank]


    7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [●].
AVAYA HOLDINGS CORP.


By: /s/ Shefali Shah
Name: Shefali Shah
Title: Senior Vice President, Chief Administrative Officer and General Counsel


PARTICIPANT
[To be executed electronically.]


    8